UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1249



EUGENE YATES,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
VIRGINIA POCAHONTAS COAL COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-555-BLA)


Submitted:   July 31, 2002                 Decided:   August 15, 2002


Before WIDENER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene Yates, Petitioner Pro Se. Michelle Seyman Gerdano, Patricia
May Nece, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Douglas Allan Smoot, JACKSON & KELLY, Charleston, West Virginia;
Kathy Lyn Snyder, Ashley Marie Harman, JACKSON & KELLY, Morgantown,
West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene Yates seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2002).        Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.       Accordingly, we affirm on the reasoning of the

Board.    See Yates v. Virginia Pocahontas Coal Co., No. 01-555-BLA

(B.R.B. Feb. 19, 2002). We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2